Order entered June 10, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00505-CV

                            THOMAS P. SETARO, JR., Appellant

                                               V.

                              NICOLE BROOKMAN, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-01095-E

                                           ORDER
       This is an accelerated appeal from a temporary injunction. Appellant has filed his brief,

and appellee’s brief is currently due June 11, 2015. By motion filed June 8, 2015, appellee

informs the Court that, after the appeal was perfected, both parties filed with the trial court

motions to modify the injunction, and a hearing on the motions is scheduled for June 26, 2015.

Asserting the trial court’s ruling may impact this Court’s consideration and disposition of the

appeal, appellee seeks abatement of the appeal or, alternatively, an extension of time to file her

brief. We GRANT appellee’s motion to the extent we ORDER her brief be filed no later than

July 10, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE